Citation Nr: 0608859	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to VA benefits based on his 
character of discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant had active duty service from April to August 
1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified before the undersigned Acting 
Veterans Law Judge at a Board hearing in March 2005.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a July 1999 administrative decision, the RO determined 
that the appellant was not eligible for VA benefits because 
he was discharged under other than honorable conditions; 
however, he was eligible for medical treatment under Title 
38 U.S.C.A., Chapter 17.  A notice of disagreement (NOD) was 
received in September 1999.  The RO issued a statement of the 
case (SOC) in July 2000; however, the appellant failed to 
file a timely substantive appeal.  Therefore, the July 1999 
decision became final.  

The appellant filed a new claim for VA benefits in September 
2003.  In a September 2003 letter, the RO stated that the 
veteran's claim had been previously denied in July 1999 and 
informed the appellant that the only appeal rights he had 
were concerning the timeliness of perfecting his appeal.  He 
filed an NOD in December 2003.  The RO issued an SOC in 
August 2004, which discussed the case on the merits based on 
the appellant's character of discharge.  He filed a 
substantive appeal in October 2004.  

It appears that the appellant was not informed of 38 C.F.R. 
§ 3.156 pertaining to new and material evidence to reopen a 
finally adjudicated claim.  Significantly, the July 1999 
decision became final and the appellant filed a new claim for 
VA benefits in September 2003, which was denied on the basis 
of no new and material evidence submitted.  However, the 
September 2004 SOC discussed the claim on the merits.  In 
order to get the claim on the correct procedural footing and 
satisfy the notion of due process, the Board finds that the 
appellant should be provided with the new and material 
evidence regulations set forth in 38 C.F.R. § 3.156 prior to 
appellate review. 

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  However, based on review of the claims file, 
it appears that the appellant was never sent a letter 
advising him of the provisions of the VCAA.  Thus, 
appropriate action to ensure that the appellant is furnished 
VCAA notice with regard to his claim is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter in 
connection with his claim for VA 
benefits.  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim and the VA's duty to assist.  The 
appellant should also be advised to 
submit any pertinent evidence in his 
possession.

2.	Further, the RO should furnish the 
appellant with the 
new and material evidence regulations 
provided in 38 C.F.R. § 3.156.

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


